Exhibit 10.1

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) is entered into as of October 10, 2008 by and among. A.T. MASSEY
COAL COMPANY, INC., a Virginia corporation (the “Administrative Borrower”),
individually and as agent on behalf of the other Loan Parties (such term and
each other capitalized term used but not defined herein having the meaning given
to it in Article I of the Credit Agreement referenced below), the Required
Lenders signatory hereto, UBS AG, STAMFORD BRANCH, as administrative agent (the
“Administrative Agent”), and THE CIT GROUP/BUSINESS CREDIT, INC., as collateral
agent and as security trustee (the “Collateral Agent”), and together with the
Administrative Agent, the “Agents”) for the Secured Parties and Issuing Bank.

RECITALS

WHEREAS, the Administrative Borrower, the other Borrowers, the Guarantors, the
Administrative Agent, the Collateral Agent and Lenders entered into that certain
Amended and Restated Credit Agreement dated as of August 15, 2006 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, on August 12, 2008, Holdings issued its 3.25% unsecured convertible
senior notes in the aggregate principal amount of $690 million due 2015 (the
“3.25% Convertible Notes”), the net proceeds of which have or will be used to
fund the purchase in a tender offer and refinancing all or substantially all of
Holdings’ outstanding 6.625% Senior Notes and for other general corporate
purposes;

WHEREAS, the definition of “Convertible Notes” under the Credit Agreement
currently does not include the 3.25% Convertible Notes; and

WHEREAS, the Administrative Borrower (on behalf of itself and each of the other
Loan Parties) has requested the Agents and the Required Lenders to approve
certain technical amendments to the Credit Agreement on the terms, and subject
to the conditions, set forth herein for the purpose of including the 3.25%
Convertible Notes where the defined terms “Convertible Notes” and/or “Senior
Notes” are used in the Credit Agreement.

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Agents, the Required Lenders
and the Administrative Borrower (on behalf of itself and each of the other Loan
Parties) agree as follows:

1. Amendments to Credit Agreement. Effective on the date of the satisfaction of
the conditions precedent set forth in Section 2 hereof:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is amended by adding or
changing certain defined terms as follows:

“3.25% Convertible Note Documents” shall mean the 3.25% Convertible Note
Indenture, the 3.25% Convertible Notes and all other documents executed and
delivered with respect to the 3.25% Convertible Notes or the 3.25% Convertible
Note Indenture.”



--------------------------------------------------------------------------------

“3.25% Convertible Note Indenture” shall mean the Indenture, dated as of
August 12, 2008, among Holdings, as issuer, certain Subsidiaries of Holdings
party thereto as guarantors and Wilmington Trust Company, as Trustee.”

“3.25% Convertible Notes” shall mean Holdings’ 3.25% Convertible Senior Notes
due August 1, 2015, issued under the 3.25% Convertible Note Indenture in an
aggregate original principal amount of $690 million.”

“Convertible Note Documents” shall mean the 2.25% Convertible Note Documents,
the 4.75% Convertible Note Documents and the 3.25% Convertible Note Documents.”

“Convertible Notes” shall mean the 2.25% Convertible Notes, the 4.75%
Convertible Notes and the 3.25% Convertible Notes.”

(b) Clause (b) of Section 6.01 (Indebtedness) of the Credit Agreement is amended
and restated as follows:

“(b) (i) Indebtedness actually outstanding on the Restatement Date and listed on
Schedule 6.01(b), including, without limitation, the Senior Notes (other than
the 3.25% Convertible Notes), (ii) the 3.25% Convertible Notes (a portion of the
net proceeds thereof have been or will be used to refinance all or substantially
all of the 6.625% Senior Notes) or (iii) refinancings or renewals of the
Indebtedness described in the preceding clauses (i) or (ii); provided that
(A) any such refinancing Indebtedness is in an aggregate principal amount not
greater than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and fees
and expenses associated therewith, (B) such refinancing Indebtedness has a later
or equal final maturity and longer or equal remaining weighted average life than
the Indebtedness being renewed or refinanced and (C) except for any refinancing
of the 6.625% Senior Notes or the 3.25% Convertible Notes, the covenants, events
of default, subordination and other provisions thereof (including any guarantees
thereof) shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being renewed or refinanced;”

(c) Clauses (e) and (f) of Section 6.06 (Prepayments and Redemptions of Senior
Notes; Dividends) of the Credit Agreement are amended and restated as follows:

“(e) so long as no Default exists or would result therefrom and Excess
Availability shall be no less than $30 million after giving effect thereto, any
Company (other than Holdings) may pay cash Dividends, directly or indirectly, to
Holdings for the purpose of purchasing or redeeming, so long as all the proceeds
thereof are promptly used by Holdings to purchase or redeem (A) any of the
Senior Notes, and (B) any unsecured senior debt incurred or to be incurred by
Holdings pursuant to Section 6.01(b)(iii) of the Credit Agreement;”

 

- 2 -



--------------------------------------------------------------------------------

“(f) so long as no Default exists or would result therefrom and no Borrower
makes any cash Dividends for the purposes specified in this Section 6.06(f)
prior to the date which is ten (10) days prior to the date on which the
subsequent payment by Holdings is to be made or required to be made, any Company
(other than Holdings) may, directly or indirectly, pay cash Dividends to
Holdings for the purpose of (i) paying cash Dividends on Holdings’ common stock,
so long as all proceeds thereof are used by Holdings to pay such cash Dividends
on Holdings’ common stock in an amount per year not to exceed $50 million or
(ii) paying interest due, so long as all proceeds thereof are promptly used by
Holdings to pay such interest, pursuant to (A) any of the Senior Notes, and
(B) any unsecured senior debt incurred or to be incurred by Holdings pursuant to
Section 6.01(b)(iii) of the Credit Agreement; and”

2. Conditions to Effectiveness. This Agreement shall be effective on the date on
which all of the following conditions precedent are satisfied:

2.1 This Agreement shall have been executed and delivered by the Administrative
Agent, the Collateral Agent, the Required Lenders and the Administrative
Borrower (on behalf of itself and each of the other Loan Parties).

2.2 The representations and warranties contained herein shall be true and
correct in all respects, and, after giving effect to this Agreement, no Event of
Default or Default shall exist on the date hereof.

3. Representations and Warranties.

3.1 The execution, delivery and performance by Administrative Borrower (on
behalf of itself and each of the other Loan Parties) of this Agreement has been
duly authorized by all necessary corporate action and this Agreement is a legal,
valid and binding obligation of the Administrative Borrower and each of the
other Loan Parties enforceable against the Administrative Borrower and each of
the other Loan Parties in accordance with its terms, except as the enforcement
thereof may be subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and (ii) general principals of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law);

3.2 Each of the representations and warranties contained in the Credit Agreement
is true and correct in all material respects on and as of the date hereof as if
made on the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date; and

3.3 Neither the execution, delivery and performance of this Agreement by the
Administrative Borrower (on behalf of itself and each of the other Loan Parties)
nor the consummation of the transactions contemplated hereby does or shall
result in a breach of, or violate (i) any provision of the Administrative
Borrower’s or any other Loan Party’s articles of incorporation or bylaws,
(iii) any law or regulation, or any order or decree of any court or government
instrumentality, applicable to the Administrative Borrower or the other Loan
Parties or binding upon any of their properties, or (iii) any indenture,
mortgage, deed of trust, lease,

 

- 3 -



--------------------------------------------------------------------------------

agreement or other instrument to which the Administrative Borrower or any other
Loan Party is a party or by which the Administrative Borrower or any other Loan
Party or any of their property is bound, except in any such case to the extent
such conflict or breach has been waived by a written waiver document, a copy of
which has been delivered to the Agents on or before the date hereof.

4. Reference to and Effect upon the Credit Agreement.

4.1 Except as specifically set forth above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.

4.2 The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute amendment
of any provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Agreement, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

4.3 The Administrative Borrower (on behalf of itself and each of the other Loan
Documents) acknowledges and agrees that the execution and delivery by Agents and
Required Lenders of this Agreement shall not be deemed (i) to create a course of
dealing or otherwise obligate Agents or Lenders to forbear, waive, consent or
execute similar amendments under the same or similar circumstances in the
future, or (ii) to amend, relinquish or impair any right of Agents or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Agreement.

4.4 The Administrative Borrower (on behalf of itself and each of the other Loan
Parties) affirms and acknowledges that this Agreement constitutes a Loan
Document under the Credit Agreement and any reference to the Loan Documents
under the Credit Agreement contained in any notice, request, certificate or
other document executed concurrently with or after the execution and delivery of
this Agreement shall be deemed to include this Agreement unless the context
shall otherwise specify.

5. Costs and Expenses. As provided in Section 11.03 of the Credit Agreement,
Borrowers agree to reimburse Agents for all reasonable out-of-pocket expenses
incurred by the Administrative Agent and the Collateral Agent in connection with
the preparation, execution and delivery of this Agreement, including the fees,
charges and disbursements of Latham & Watkins, LLP, counsel for the
Administrative Agent and Hahn & Hessen, LLP, counsel to the Collateral Agent.

6. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF NEW YORK.

7. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes.

 

- 4 -



--------------------------------------------------------------------------------

8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed an original, but all such
counterparts shall constitute one and the same instrument. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf the
signature is executed) the same with the same force and effect as if such
facsimile signature page were an original thereof, and such party shall promptly
follow its facsimile signature page by mailing of a hard copy original.

[Signature Page Follows]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

ADMINISTRATIVE BORROWER

A.T. MASSEY COAL COMPANY, INC.,

individually and as agent for each of the other Loan Parties

By  

/s/ Philip W. Nichols

Name:   Philip W. Nichols Title:   Treasurer

 

- 6 -



--------------------------------------------------------------------------------

AGENTS

UBS AG, STAMFORD BRANCH,

as the Administrative Agent

By  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

THE CIT GROUP/BUSINESS CREDIT, INC.,

as the Collateral Agent

By  

/s/ Eddy L. Milstein

Name:   Eddy L. Milstein Title:   Vice President

 

- 7 -



--------------------------------------------------------------------------------

LENDERS

UBS LOAN FINANCE LLC,

as Swingline Lender

By  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

UBS LOAN FINANCE LLC,

as a Lender

By  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

THE CIT GROUP/BUSINESS CREDIT, INC.,

as a Lender

By  

/s/ Eddy L. Milstein

Name:   Eddy L. Milstein Title:   Vice President

 

- 8 -



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Lender

By  

/s/ Randall F. Homick

Name:   Randall F. Homick Title:   Authorized Signatory

 

- 9 -